COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ABATEMENT ORDER

Appellate case name:      David Lorenza Joyner v. The State of Texas

Appellate case number: 01-18-00875-CR

Trial court case number: 1554289

Trial court:              351st District Court of Harris County

       Appellant was found guilty of aggravated sexual assault of a child between
the age of 14 and 17 and sentenced to life imprisonment. Appellant represented
himself at trial and has filed a pro se motion to waive appellate counsel and represent
himself on appeal. Appellant’s appointed counsel on appeal subsequently filed a
motion to abate this appeal for the trial court to conduct a Faretta hearing to
determine whether appellant’s request to dismiss appointed counsel and proceed pro
se on appeal is “knowingly and intelligently” made. Faretta v. California, 422 U.S.
806, 835 (1975). Appointed counsel’s motion to abate is GRANTED. Appellant’s
pro se motion is dismissed as moot.

       We abate the appeal and remand the cause to the trial court for further
proceedings. We direct the trial court to conduct a hearing at which appellant,
appellant’s attorney, and state’s counsel shall be present to determine: (1) whether
appellant desires to prosecute his appeal; (2) whether appellant wishes to discharge
his appointed attorney and proceed with his appeal pro se; (3) whether the waiver of
assistance of counsel is made voluntarily, knowingly and intelligently; (4) whether
appellant’s decision to proceed pro se is in the best interest of appellant and of the
State; and (5) whether appellant is fully aware of the dangers and disadvantages of
self-representation. See Ex Parte Dupuy, 498 S.W.3d 220, 228–29 (Tex. App.—
Houston [14th Dist.] 2016, no pet.).
      The court coordinator of the trial court shall set a hearing date no later than
30 days from the date of this order and notify the parties and the Clerk of this Court
of such date. The trial court clerk is directed to file a supplemental clerk’s record
containing the trial court’s findings and recommendations with this Court within 30
days of the date of the hearing. The court reporter is directed to file the reporter’s
record of the hearing within 30 days of the date of the hearing.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the reporter’s record of the hearing are filed in this
Court.

      It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually

Date: October 11, 2018